Citation Nr: 1537016	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-04 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for cervical osteoarthritis with spondylosis and neuralformina stenosis.

2.  Entitlement to a rating in excess of 20 percent for right shoulder impingement syndrome.

3.  Entitlement to a rating in excess of 10 percent for thoracic spondylosis.

4.  Entitlement to a compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Kathleen Day, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

These matters are before the Board of Veterans' Appeals (Board) on appeal from January and July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston. 

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Here, in a timely VA Form 9 received in February 2011, the Veteran indicated that he did not wish to attend a hearing before the Board on the issues at hand.  By letter issued in June 2015, the Veteran was notified that his appeal had been certified to the Board.  Thereafter, the Veteran phoned the VA National Call Center and requested a Board hearing at the RO.  See June 2015 VA Form 27-0820, Report of General Information.

As the Veteran's request for travel Board hearing fell within 90 days of when he was notified that his case had been certified to the Board, his hearing request should be granted.  38 C.F.R. §§ 20.700, 20.703, 20.1304(a) (2015).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a travel Board hearing in accordance with the procedures set forth in 38 C.F.R. §§ 20.700(a) and 20.704, as per the Veteran's request and as the docket permits.  Notify him and his attorney of the date and time of the hearing in accordance.  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

